Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are pending.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2020 is being considered by the examiner.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mohler (U.S. Patent Application Publication No. 2014/0137216).
 	With respect to claims 1 and 9, Mohler discloses a method and device for providing a user authentication credential, the method comprising: 
 	a) registering, in a device, at least one reference character, as a first user authentication credential; b) submitting, by the user, to the device, at least one character, as a second user authentication credential; c) retrieving, by the device, each of the at least one reference character comprised within the first user authentication credential along with a corresponding (e.g. Mohler, paragraph 0004, “…such as a user name and/or password.  Such information can be stored for a plurality of resources…When a user attempts to access a resource by providing required authentication credentials, the user input is monitored.  If the monitoring determines that an incorrect character has been entered with respect to at least one character of an authentication credential, a warning can be generated.  A user can then reenter the authentication credentials, before submitting an incorrect authentication credentials…”; paragraph 0006, “The input form the user can be compared to stored authentication credential information…If at least one of the stored character is not correctly input by the user, an alert can be generated…).

With respect to claim 2,  Mohler Method according to claim 1, wherein the step e) consists in providing, by the device to the user, just after the character submission, only if the just submitted character does not match the corresponding reference character when no corresponding reference character is present within the first user authentication credential, a first message for prompting the user to correct the just submitted character, the first message allowing the user to delete the just submitted character (e.g. Mohler, paragraphs 0004 and 

 	With respect to claim 3, Mohler discloses a method according to claim 1, wherein the step e) consists in providing, by the device to the user, just after the character submission, only if the just submitted character does not match the corresponding reference character when the corresponding reference character is present within the first user authentication credential, a second message for prompting the user to correct the just submitted character, the second message allowing the user to replace the just submitted character by another character (e.g. Mohler, paragraphs 0004 and 0006, correct and replace is necessary step when alert of mismatch occurs). 

 	With respect to claim 4, Mohler discloses the method according to claim 1, wherein the device displays or lets another cooperating device display, just after the character comparison, only if the just submitted character matches the corresponding reference character, at least one match hiding character, the at least one match hiding character being distinct from each of the reference character comprised within the first user authentication credential (e.g. Mohler, paragraphs 0024). 
 
  	With respect to claim 5, Mohler discloses the method according to claim 4, wherein the step e) consists in providing, by the device to the user, just after the character comparison, only if the just submitted character does not match the corresponding first reference user 

 (With respect to claim 6, Mohler discloses the method according to claim 5, wherein the at least one mismatch hiding character is constituted by at least one element comprised within a group including: a dot; a cross; a star (e.g. Mohler, Fig. 4); a triangle; a square; a special character; the mismatch hiding character being displayed in a second colour, the match hiding character being displayed in a first colour, the second colour being distinct from the first colour; the mismatch hiding character being displayed in a second font, the match hiding character being displayed in a first font, the second font being distinct from the first font; the mismatch hiding character being displayed in a second size, the match hiding character being displayed in a first size, the second size being distinct from the first size; the mismatch hiding character being displayed with a second animation, the match hiding character being displayed with a first animation, the second animation being distinct from the first animation; the mismatch hiding character being displayed with a second appearance, the match hiding character being displayed with a first appearance, the second appearance being distinct from the first appearance. 


With respect to claim 7, Mohler discloses the method according to claim 1, wherein the device provides, through a Man Machine Interface relating to the device or another cooperating device, the at least one information item for prompting the user to correct the just submitted character (e.g. Mohler, paragraph 0019). 

With respect to claim 8, Mohler discloses the method according to claim 1, wherein the method is implemented for setting or changing the first user authentication credential (e.g. Mohler, paragraph 0019). 

 	With respect to claim 10, Mohler discloses the device according to claim 9, wherein the device is comprised within a group including: a Personal Computer; a Personal Digital Assistant; a telephone; a mobile phone; a user terminal; a Secure Element; a server (e.g. Mohler, parageraph 0017).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONGOC TRAN/Primary Examiner, Art Unit 2434